TEAGUE, Judge,
dissenting.
Because the majority opinion orders the trial judge in this cause to waste his precious judicial time, so that he can develop unnecessary additional facts, I am compelled to dissent.
The record reflects that after Richard Reyna, applicant, through counsel, filed his application for writ of habeas corpus pursuant to Art. 11.07, V.A.C.C.P., the State filed an answer. However, it did not controvert what the applicant had asserted in his application, but in reality only asserted that this Court’s decision of Ex parte Huerta, 692 S.W.2d 681 (Tex.Cr.App.1985), should be overruled. Hon. Roy R. Barrera, Jr., the trial judge, thereafter entered an order in which he recommended that applicant be granted relief. The State did not then nor has it ever objected to Judge Barrera’s findings or recommendation.
In principle, either legally or factually, there is no difference between what is in the record of this cause and the records of Ex parte Huerta, supra; Ex parte Burton, 623 S.W.2d 418 (Tex.Cr.App.1981); Ex parte Chandler, 684 S.W.2d 700 (Tex.Cr.App.1985); and Ex parte Young, 684 S.W.2d 704 (Tex.Cr.App.1985). Thus, there is no necesity for Judge Barrera to hold a hearing in this cause. Because the majority orders a useless thing to be done, I dissent.
CLINTON, J., joins.